Citation Nr: 0616235	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-36 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to April 
1954.  He died in February 2001 at age 70.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

In March 2001, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC and DEA benefits.  The 
January 2003 rating decision denied the claims, and she 
appealed.


FINDINGS OF FACT

1.  The veteran died in February 2001 at the age of 70; his 
death certificate lists the immediate cause of death as 
cardiac arrhythmia due to coronary artery disease.  
No autopsy was performed.

2.  At the time of the veteran's death, service connection 
was in effect for partial paralysis of the bladder, evaluated 
as 40 percent disabling from December 1, 1954 and 60 percent 
disabling from March 17, 1994; residuals of a wound to the 
buttocks involving injury to Muscle Groups XVIII and XX, 
evaluated as 40 percent disabling from December 1, 1954; 
asymmetry of the pelvis, evaluated as 10 percent disabling 
from December 1, 1954; and an appendectomy scar and cystitis, 
each evaluated as noncompensably disabling from December 1, 
1954.  The veteran was also in receipt of a total disability 
rating based upon individual unemployability (TDIU), 
effective March 17, 1994.

3.  The preponderance of the medical and other evidence of 
record is against a finding that a service-connected 
disability caused or contributed to the cause of the 
veteran's death.

4.  Under VA rating decisions made during the veteran's 
lifetime, he did not have a disability that was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding his death.  He was not a former 
prisoner of war, and he died more than 5 years after his 
separation from service.

5.  The TDIU rating which was in effect at the time of the 
veteran's death was not permanent and total.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.312 (2005).

2.  The statutory criteria for DIC benefits pursuant to 38 
U.S.C.A § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2005).

3.  The statutory requirements for DEA benefits under Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.807 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1310.  She essentially contends that the 
veteran's multiple service-connected disabilities resulted in 
his fatal cardiac arrhythmia and coronary artery disease.  
She is also claiming DIC under the provisions of 38 U.S.C.A. 
§ 1318 and DEA benefits. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in claimant's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a [claimant] need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the appellant 
was notified by the September 2003 statement of the case 
(SOC) of the pertinent law and regulations, of the need to 
submit additional evidence on her claims, and of the 
particular deficiencies in the evidence with respect to her 
claims.  

More significantly, a letter was sent to the appellant in 
October 2001 which was specifically intended to address the 
requirements of the VCAA.  The October 2001 letter from the 
RO specifically notified the appellant that to support a 
claim for service connection for the cause of the veteran's 
death, the evidence must show the "cause of death;" an 
"injury, disease or other event in service;" and a 
"relationship between the cause of death and the injury, 
disease, or event in service" (emphasis in original).  
The October 2001 letter also advised the appellant that DIC 
benefits "may be paid, even if the veteran's death was not 
service-connected" provided the evidence shows that:

The veteran was continuously rated totally disabled due 
to service-connected conditions for a period of at least 
10 years immediately preceding death;

		OR

The veteran was continuously rated totally disabled due 
to service-connected conditions for a period of at least 
five years from the date of military discharge

(emphasis in original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  The October 
2001 VCAA letter advised the appellant that VA would "get 
service medical records and . . . get other military service 
records if they are necessary."  This letter also notified 
the appellant that VA would obtain "any medical records from 
VA Medical Centers" and would "request other medical 
evidence from the veteran's doctors for you if you tell us 
about it."  The appellant was further advised that VA had 
already obtained treatment records from Mercy Hospital and 
the Cincinnati VA Medical Center (VAMC).  Finally, the 
October 2001 letter notified the appellant that VA would 
assist her "by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The October 2001 letter notified the appellant that she 
"must give us enough information about these records so that 
we can request them from the agency or person who has them . 
. . [i]t's still your responsibility to support your claim 
with appropriate evidence" (emphasis in original).  More 
specifically, the October 2001 letter instructed the 
appellant to "[c]omplete, sign and return the enclosed VA 
Form 21-4142, Authorization for Release of Information . . .  
for each doctor or hospital where [the veteran was] treated . 
. . [but] [o]nly if there are other private medical records 
you want us to obtain" (emphasis in original). 

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The October 2001 letter advised the appellant to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the appellant that she 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Moreover, the appellant is represented by an accredited 
representative who is presumably familiar with the provisions 
of the VCAA and the evidence needed to substantiate each of 
her claims.  Because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

The Board notes in passing that the appellant was not 
provided with VCAA notice with respect to her claim for DEA 
benefits.  The Court has held, however, that the statutory 
and regulatory provisions pertaining to VA's duty to notify 
and to assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz, supra; 
see also Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001).  As will be 
explained in greater detail below, the law and not the 
evidence is dispositive with respect to the appellant's claim 
for DEA benefits.  Additional factual development would have 
no bearing on the ultimate outcome.  Accordingly, VCAA can 
have no effect on this appeal.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002) [holding that the VCAA is not 
applicable where "the law as mandated by statute and not the 
evidence is dispositive of the claim"].  

To the extent that entitlement to DEA benefits is contingent 
upon other matters such as whether the veteran's death is 
service connected, as has been discussed above the appellant 
has already been provided VCAA notice with respect to these 
issues.  Given these circumstances, no VCAA notice specific 
to her DEA benefits claim need be provided.  See generally 
Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does not 
apply where there is extensive factual development in a case 
which indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating her 
claim].

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of service connection for the cause of the 
veteran's death.  In other words, any lack advisement as to 
those two elements is meaningless, because a disability 
rating and effective date are not, and cannot be, assigned.  
The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was denied based on 
element (3), the relationship between the veteran's death and 
his period of service.  As explained above, the appellant has 
received proper VCAA notice as to her obligations, and those 
of VA, with respect to this crucial element.  

Thus, there is no prejudice to the appellant in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
appellant was properly notified of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
records from Mercy Hospital (which include a report of the 
veteran's final hospitalization), and extensive VA treatment 
records.  The appellant and her representative have not 
identified any outstanding evidence.  

The Board has considered the argument advanced by the 
appellant's representative in his May 2006 Brief to the 
effect that the case must be remanded to obtain a medical 
opinion regarding the potential causal relationship between 
the veteran's fatal cardiac arrhythmia and coronary artery 
disease and his multiple service-connected disabilities.  
After reviewing the claims file, however, the Board has 
determined that the record already contains sufficient 
medical evidence regarding the question of nexus.  

As will be discussed in greater detail below, the veteran was 
service connected for muscle injury and nerve impairment 
stemming from an August 1953 in-service motor vehicle 
accident.  There is no indication in the medical record that 
this accident resulted in cardiovascular injury or that the 
muscle and nerve injuries sustained somehow led to vascular 
complications.  Indeed, service medical records are 
pertinently negative for any diagnosis or treatment of a 
cardiovascular disability of any kind.  

Moreover, while VA treatment records in the years leading up 
to the veteran's death, and emergency room records from the 
date of death, focus on cardiovascular disease, there is no 
indication that such is the product of the veteran's service-
connected musculoskeletal and nerve injuries.  The medical 
record makes clear that such disabilities are separate and 
distinct and effect completely different body systems.  Given 
these circumstances, the Board does not believe an additional 
VA examination is necessary under the provisions of 38 
U.S.C.A. § 5103A or 38 C.F.R. § 3.159.  See generally Counts 
v. Brown, 6 Vet. App. 473, 478-9 (1994) [holding that VA's . 
. . "duty to assist" is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim].  If the 
appellant and her representative believed that the existing 
medical evidence did not properly portray the etiology of the 
veteran's fatal cardiac arrhythmia and coronary artery 
disease, they were free to submit competent medical evidence 
to the contrary.  This they did not do.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [noting that "a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by the Secretary"].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran appellant engaged the services 
of a representative, was provided with ample opportunity to 
submit evidence and argument in support of her claims, and 
was given the opportunity to present testimony at a personal 
hearing if she so desired.  The appellant indicated in her 
substantive appeal that she did not want a hearing before the 
Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.




1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310.

The appellant seeks service connection for the cause of the 
veteran's death.  As noted above, she essentially maintains 
that the veteran's multiple service-connected disabilities 
resulted in his fatal cardiac arrhythmia and coronary artery 
disease.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arteriosclerosis, when manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2005); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2005).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2005).

Analysis

In order to establish service connection for the cause of the 
veteran's death, there must be (1) evidence of death; (2) 
evidence of a service-connected disability or evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury or service-connected disability and 
death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The first element has been satisfied and the Board regrets 
the appellant's loss of her husband. 

With respect to the second element, as an initial matter, the 
Board will explore whether there is evidence of in-service 
incurrence or aggravation of cardiovascular disease.  The 
veteran's death certificate, executed by a medical doctor, 
shows that he died in February 2001 at age 70, and that the 
immediate cause of death was cardiac arrhythmia due to 
coronary artery disease.  

The medical and other evidence of record does not indicate 
that a cardiovascular condition of any kind was manifested 
during active service, at the time of service separation, or 
within any applicable presumptive period.  Service medical 
records are pertinently negative for complaint, treatment, or 
diagnosis of a cardiovascular condition.  Moreover, post-
service treatment records indicate no complaint or treatment 
of any cardiovascular condition until May 1986, over 30 years 
following service, at which time the veteran was diagnosed 
with congestive heart failure, diabetes mellitus, and 
hypertension.  Additional diagnoses of coronary artery 
disease and peripheral vascular disease soon followed.  Thus, 
service connection for the veteran's fatal cardiovascular 
conditions is not warranted on a direct or presumptive basis, 
as there is no indication that any of the veteran's 
cardiovascular disabilities had their onset in service or for 
over three decades thereafter.  

The appellant does not, however, appear to contend that the 
veteran's fatal cardiovascular ailments started during 
service.  Rather, as indicated above, she contends that his 
service-connected disabilities caused or contributed to his 
demise.  

As noted above, at the time of his death, the veteran was 
service connected for partial paralysis of the bladder, 
evaluated as 40 percent disabling; injury to Muscle Groups 
XVIII and XX, evaluated as 40 percent disabling; asymmetry of 
the pelvis, evaluated as 10 percent disabling; and an 
appendectomy scar and cystitis, both evaluated as 
noncompensably disabling.  The veteran was also in receipt of 
a TDIU.  Element (2), the presence of a service-connected 
disability, is accordingly satisfied to that extent.  The 
Board will therefore move on to a discussion of element (3), 
medical nexus between these service-connected disabilities 
and the veteran's death.  

A preponderance of the medical evidence does not support the 
appellant's theory that the veteran's service-connected 
disabilities resulted in his fatal cardiac arrhythmia and 
coronary artery disease.  As noted above, there is no record 
of treatment or diagnosis of a cardiovascular condition 
either during service or for over three decades thereafter.  
With the exception of his appendectomy scar, each of the 
veteran's service-connected disabilities arose of his August 
1953 in-service motor vehicle accident.  Treatment records 
following this accident note that such resulted in 
significant musculoskeletal and nerve damage.  These records 
do not, however, indicate that the veteran's in-service 
accident resulted in any cardiovascular complications.  
Treatment records both during and after service also contain 
no indication that the veteran's service-connected 
musculoskeletal and nerve disabilities somehow precipitated 
any cardiovascular condition.

The Board has also carefully reviewed the veteran's VA 
outpatient treatment records in the years immediately 
following his death.  These records note the veteran's 
service-connected nerve and muscle injuries and chronicle the 
veteran's ongoing treatment for a host of cardiovascular 
disabilities including diabetes, hypertension, peripheral 
vascular disease, and coronary artery disease.  They do not, 
however, suggest any relationship between these disease 
entities.  As with medical records from earlier periods, the 
veteran's recent VA treatment records fail to indicate that 
his service-connected nerve and muscle injuries were 
productive of cardiovascular disability.  Rather, these 
records make it clear that the veteran's cardiovascular 
disabilities and his service-connected nerve and muscle 
injuries were separate and distinct disease states effecting 
completely different body systems.

Likewise, Mercy Hospital emergency room records from the date 
of death focus primarily on the veteran's cardiac ailments, 
particularly coronary artery disease, and make no mention of 
the veteran's service-connected nerve and muscle impairment 
or otherwise suggest that such was productive of the 
veteran's fatal cardiac disease.

The only evidence linking the veteran's death to his service-
connected disabilities emanates from the appellant herself.  
Although the appellant has argued that a connection exists 
between the veteran's service-connected disabilities and his 
death, it is well-established that a layperson is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities.  The appellant's opinion is 
therefore not considered to be competent medical evidence.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Although the 
appellant is competent to report on the difficulty the 
veteran's disabilities caused him, she is not competent to 
opine on medical matters such as the cause of his death.  
See 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In summary, a preponderance of the evidence of record is 
against a finding that a disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2005).  The veteran's 
cardiovascular ailments shown as the cause of death were not 
clinically demonstrated during service or within any 
applicable presumptive period following service.  
Additionally, as discussed in detail above, a preponderance 
the medical evidence of record does not show that the 
veteran's service-connected nerve and musculoskeletal 
disabilities were either a principal or a contributory cause 
of his death.  Accordingly, for the reasons and bases 
expressed above, the Board concludes that a preponderance of 
the evidence is against the appellant's claim.  The benefit 
sought on appeal is accordingly denied.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

The appellant also seeks entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.  She essentially 
maintains that although the veteran was in receipt of a total 
rating for less than the requisite 10-year period prior to 
his demise, he was "under-evaluated and should have been 100 
percent for more than 10 years prior to his death."  She 
also notes that the veteran was "receiving total disability 
from the Social Security Administration since 1987," thus 
indicating that he should have had a total rating from this 
period.

Relevant law and regulations

In general, under 38 U.S.C.A. § 1318, VA death benefits may 
be paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of nonservice-connected causes, if 
the veteran's death was not the result of his or her own 
willful misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  See 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005).

In August 2001, VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C.A. § 
1318 where a veteran was not rated totally disabled for a 
continuous period of at least ten years prior to death, or at 
least five years from the veteran's release from active duty, 
in response to the Federal Circuit's decision in National 
Organization of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), as 
such cases might involve "hypothetical entitlement."  The 
stay was to remain in effect pending completion of VA 
rulemaking specified by the Federal Circuit.

Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I, directing VA to process all DIC 
claims (with certain exceptions not relevant here), including 
"hypothetical entitlement" claims.  Crucially, the Federal 
Circuit held that VA could properly construe the "entitled 
to receive" language of 38 U.S.C.A. § 1318 to bar the filing 
of new claims, i.e., "hypothetical entitlement" claims, in 
which no claim was filed during the veteran's lifetime or 
where a claim had been denied and was not subject to 
reopening.  

Analysis

The veteran in the instant case was not a former prisoner of 
war.  He was not rated by VA as totally disabled for a 
continuous period of at least 10 years immediately preceding 
death, and was not continuously rated as totally disabled for 
a period of not less than five years from the date of his 
discharge from active duty.  Although the veteran was in 
receipt of a TDIU at the time of his death, such was in 
effect only from March 17, 1994.  The veteran died in 
February 2001 and thus a TDIU was in effect for under the 
necessary 10-year period.  Moreover, the veteran's TDIU was 
made effective some 40 years after separation from active 
duty, thereby rendering the five-year period for eligibility 
inapplicable.

Although the appellant contends that the veteran should have 
been evaluated as totally disabled for greater than 10 years 
prior to death, the veteran did not file an earlier effective 
date claim for the grant of a TDIU during his lifetime, nor 
did he otherwise express disagreement with any aspect of the 
December 1994 rating decision which granted a TDIU.  
Accordingly, the appellant's argument amounts to a 
"hypothetic entitlement" claim of the type that was clearly 
rejected by the Federal Circuit in NOVA II.  The current 
regulations make it clear that a total rating must actually 
have been assigned for 10 years prior to death.  It is not 
enough for the appellant to argue that such should have been 
assigned.  

The Board must also address the question of whether the 
veteran was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  According to the only 
subsection of 38 C.F.R. § 3.22 potentially applicable in this 
case [because the other subsections of the regulation involve 
other circumstances inapplicable here such as the withholding 
or waiver of payment], "entitled to receive" means that, at 
the time of death, the veteran had service-connected 
disability rated totally disabling by VA, but was not 
receiving compensation because the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of disability evaluation or 
effective date.  See 38 C.F.R. § 3.22(b)(3) (2005).  However, 
because there is no specific contention in the record that 
any particular rating decision is clearly and unmistakably 
erroneous, this section is not relevant to the appellant's 
case.  Indeed, despite her contentions to the affect that the 
veteran was "under-evaluated" prior to 1994 and should have 
been granted a total rating for more than 10 years prior to 
his demise, the appellant has not alleged clear and 
unmistakable error (CUE) in any rating decision issued during 
the veteran's life.  See generally Andre v. West, 14 Vet. 
App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002) [holding that any 
claim of CUE must be pled with specificity].  As such, the 
provisions of 38 C.F.R. § 3.22(b)(3) are not for application. 

In short, the veteran's situation falls under none of the 
provisions of the law and regulation.  His total rating was 
simply not in effect for the requisite number of years prior 
to his death so as to render the appellant eligible to 
receive DIC benefits.  Because the law, and not the facts, is 
dispositive of this matter, the appellant has failed to state 
a claim upon which relief may be granted, and, as a matter of 
law, her claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

3.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C.A. Chapter 35.

Relevant law and regulations

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
surviving spouses of veterans who, at the time of death, had 
a service-connected total disability that was permanent in 
nature.  
See 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 
3.807, 21.3021 (2005).

For the purpose of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, the child, the spouse, or surviving 
spouse of a veteran will have basic eligibility if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and has a permanent 
total service-connected disability, or a permanent total 
service-connected disability was in existence at the date of 
the veteran's death, or the veteran died as a result of a 
service-connected disability.  See 38 C.F.R. § 3.807 (2005).

Analysis

Eligibility for DEA requires that the deceased veteran have 
had a permanent total disability at the time of death or that 
he died due to service-connected disability (that is, the 
cause of death has been service connected).

Although the veteran was in receipt of a TDIU at the time of 
his death, such was not permanent and total and could 
conceivably have been taken away had the veteran's condition 
improved.  See 38 C.F.R. § 3.340(b) (2005).  In addition, as 
is established in this decision, service connection for the 
cause of his death has not been demonstrated.  Eligibility 
for DEA benefits, accordingly, is denied as a matter of law.  
See Sabonis, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310 is 
denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.

Entitlement to DEA benefits under Chapter 35, Title 38 
U.S.C.A. is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


